Exhibit 10

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of April 18, 2003, is entered into by and among Argosy
Gaming Company, a Delaware corporation, Alton Gaming Company, an Illinois
corporation, Argosy of Iowa, Inc., an Iowa corporation, Argosy of Louisiana,
Inc., a Louisiana corporation, Belle of Sioux City, L.P., an Iowa limited
partnership, Catfish Queen Partnership in Commendam, a Louisiana partnership in
commendam, Centroplex Centre Convention Hotel, L.L.C., a Louisiana limited
liability company, Empress Casino Joliet Corporation, an Illinois corporation,
Indiana Gaming II, L.P., an Indiana limited partnership, The Indiana Gaming
Company, an Indiana corporation, Indiana Gaming Holding Company, an Indiana
corporation, Indiana Gaming Company, L.P., an Indiana limited partnership, Iowa
Gaming Company, an Iowa corporation, Jazz Enterprises, Inc., a Louisiana
corporation, and The Missouri Gaming Company, a Missouri corporation
(collectively, the “Borrowers”), and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), L/C Issuer and Swing Line Lender, and amends that certain Second
Amended and Restated Credit Agreement, dated as of July 31, 2001 (the “Credit
Agreement”), by and among the Borrowers, the financial institutions listed in
Schedule I to the Credit Agreement, Credit Lyonnais Los Angeles Branch, as
Syndication Agent, Bank of Scotland and Bankers Trust Company, as Documentation
Agents, and Wells Fargo Bank, National Association, as Administrative Agent, L/C
Issuer and Swing Line Lender.  Capitalized terms used and not otherwise defined
in this Amendment shall have the same meanings in this Amendment as set forth in
the Credit Agreement, and the rules of interpretation set forth in Sections
1.02, 1.03, 1.04, 1.05, 1.10 and 1.11 of the Credit Agreement shall be
applicable to this Amendment.

 

RECITAL

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement, and the Required Lenders, on the terms and subject to the conditions
set forth herein, have agreed to so amend the Credit Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth below and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

 

SECTION 1.         Amendments.  On the terms of this Amendment and subject to
the satisfaction of the conditions precedent set forth in Section 2 below:

 

(a)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement:

 

“Escrowed Senior Subordinated Note Refinancing Indebtedness” shall mean
Indebtedness incurred under Section 5.02(a)(xiv) for so long as and to the
extent that the

 

--------------------------------------------------------------------------------


 

proceeds of such Indebtedness are held in a blocked account maintained with the
Administrative Agent as described in the proviso to Section 5.02(a)(xiv).

 

“Pre-Approved Capital Expenditures” shall mean, collectively, (a) Capital
Expenditures made with respect to the Riverside Casino on or after the
Restatement Effective Date in an aggregate amount not to exceed $105,000,000,
(b) Capital Expenditures made with respect to the Sioux City Casino on or after
the Restatement Effective Date in an aggregate amount not to exceed $10,000,000
and (c) Capital Expenditures made with respect to the Empress Casino on or after
the Restatement Effective Date in an aggregate amount not to exceed
$170,000,000.

 

(b)           The definition of “Fixed Charges” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end thereof:

 

For the avoidance of doubt, items that fall within clauses (a) and (b) of the
foregoing sentence which relate to Escrowed Senior Subordinated Note Refinancing
Indebtedness shall be treated as Fixed Charges for all purposes of this
Agreement.

 

(c)           The definition of “Funded Debt” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

“Funded Debt” shall mean the obligations described in clauses (a), (b), (c),
(d), (e), (g) and (h) of the definition of “Indebtedness”; provided, however,
that Funded Debt shall not include any Escrowed Senior Subordinated Note
Refinancing Indebtedness.

 

(d)           The penultimate sentence of Section 2.01(b) of the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

Each Notice of Revolving Loan Borrowing shall be delivered by first-class mail
or facsimile to the Administrative Agent at the office or facsimile number and
during the hours specified in Section 8.01.

 

(e)           The penultimate sentence of Section 2.01(d) of the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

Each Notice of Revolving Loan Conversion shall be delivered by first-class mail
or facsimile to the Administrative Agent at the office or to the facsimile
number and during the hours specified in Section 8.01.

 

(f)            The penultimate sentence of Section 2.01(e)(ii) of the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

Each Notice of Revolving Loan Interest Period Selection shall be given by
first-class mail or facsimile to the office or the facsimile number and during
the hours specified in Section 8.01.

 

(g)           The penultimate sentence of Section 2.02(d) of the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

Each Notice of Term Loan Conversion shall be delivered by first-class mail or
facsimile to the Administrative Agent at the office or to the facsimile number
and during the hours specified in Section 8.01.

 

(h)           The penultimate sentence of Section 2.02(e)(ii) of the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

Each Notice of Term Loan Interest Period Selection shall be given by first-class
mail or facsimile to the office or the facsimile number and during the hours
specified in Section 8.01.

 

(i)            Section 4.01(t) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

(t)            Labor Matters.  (i) There are no disputes presently subject to
grievance procedure, arbitration or litigation under any of the collective
bargaining agreements, employment contracts or employee welfare or incentive
plans to which any Loan Party is a party and (ii) there are no strikes,
lockouts, work stoppages or slowdowns, or, to the knowledge of the Borrowers,
jurisdictional disputes or organizing activities occurring or threatened,
except, in the case of (i) and (ii), for events or circumstances which, alone or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(j)            The second sentence of Section 4.01(z) of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

As of the Restatement Effective Date, such insurance has not been terminated and
is in full force and effect, and each of the Loan Parties has taken all action
required to be taken as of the date of this Agreement to keep unimpaired its
rights thereunder.

 

(k)           Section 5.02(a)(xiv) of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

(xiv)        Indebtedness of the Borrowers under initial or successive
refinancings of any Indebtedness permitted by clause (ii), (iii), (iv), (viii)
or (ix) above, provided that (A) the principal amount of any such refinancing
does not exceed the principal amount of the Indebtedness being refinanced, (B)
the material terms and provisions of any such refinancing (including redemption,
prepayment, default and subordination provisions but excluding interest rate,
fees and other pricing provisions) are no less favorable to the applicable
Borrowers (or to the Lenders in the case of the subordination provisions) than
those of the Indebtedness being refinanced and (C) the weighted average life to
maturity of such Indebtedness is not less than the weighted average life to
maturity of the Indebtedness being refinanced; provided, that if the proceeds of
such Indebtedness are intended to be used to repurchase all or a portion of the
then outstanding Senior Subordinated Notes but are not used to immediately
repurchase such Senior Subordinated Notes, such Indebtedness shall continue to
constitute Permitted Indebtedness for so long as and to the extent that the
proceeds of such Indebtedness are held in a blocked account maintained with the
Administrative Agent pursuant to a control agreement in form and substance
satisfactory to the Administrative Agent not later than June 30, 2004 and
provided, further, that the proceeds of such Indebtedness may not be withdrawn
from such blocked account until the

 

3

--------------------------------------------------------------------------------


 

Borrowers deliver to the Administrative Agent a certificate executed by the
president or chief financial officer of Argosy certifying that the amount or
amounts to be withdrawn from such blocked account will be used solely to
repurchase all or a portion of the then outstanding Senior Subordinated Notes;
and

 

(l)            Section 5.02(d)(iii)(B) of the Credit Agreement is hereby amended
to read in its entirety as follows:

 

(B)           The aggregate consideration paid by the Loan Parties for all such
acquisitions (excluding consideration consisting of the Equity Securities of
Argosy or its Subsidiaries) in any fiscal year does not exceed $125,000,000.

 

(m)          Section 5.02(f)(iii) of the Credit Agreement is hereby amended to
read in its entirety as follows:

 

(iii)          From and after September 30, 2001, Argosy may repurchase its
capital stock for cash, provided, that, in each case, (A) no Default has
occurred and is continuing on the date of, or will result after giving effect
to, any such payment or repurchase, (B) the aggregate amount of such repurchases
does not exceed $50,000,000 during the term of this Agreement, (C) at the time
of the declaration of and at the time of payment of any such repurchase, the
Borrowers are in compliance with the financial covenants set forth in
Section 5.03, in each case calculated on a pro forma basis based on the
assumption that such repurchases had occurred during the most recently ended
fiscal quarter and (D) such repurchase is permitted to be made under the terms
of the Senior Subordinated Indenture and the New Subordinated Indenture;

 

(n)           Section 5.02(g) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

(g)           Change in Business.  No Loan Party shall engage, either directly
or indirectly through Affiliates, in any business substantially different from
the business in which the Loan Parties are engaged on the Restatement Effective
Date and businesses reasonably related thereto.  The parties hereto agree that
for purposes of this Section 5.02(g), the ownership and operation of racetracks
and the conduct of pari-mutuel wagering and gaming activities at such racetracks
shall be deemed businesses which are not substantially different from the
businesses in which the Loan Parties are engaged on the Restatement Effective
Date.

 

(o)           Section 5.02(l) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

(l)            Expenditure Basket.  From and after January 1, 2003, the
Borrowers shall not permit the sum of (i) the aggregate consideration in respect
of Acquisitions permitted under Section 5.02(d), (ii) all Investments made under
Section 5.02(e)(iii), and (iii) all Capital Expenditures made by the Loan
Parties (other than the Pre-Approved Capital Expenditures and up to $50,000,000
in the aggregate of Maintenance Capital Expenditures in the applicable fiscal
year of Argosy), to exceed $175,000,000 in any fiscal year of Argosy (the
“Expenditure Basket”); provided, however, that to the extent that the Loan
Parties do not use the entire amount of the Expenditure Basket in any fiscal
year of Argosy, up to $25,000,000 of the

 

4

--------------------------------------------------------------------------------


 

unused amount of such Expenditure Basket may be carried forward and used by the
Loan Parties in the next succeeding fiscal year and such carried forward amount
shall be deemed the first amount of the Expenditure Basket used by the Loan
Parties in such next succeeding fiscal year.

 

(p)           The table set forth in Section 5.03(a) of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Period

 

Total Funded Debt to
EBITDA Ratio

 

Restatement Effective Date to and including December 31, 2004

 

4.25:1.00

 

 

 

 

 

January 1, 2005 and thereafter

 

4.00:1.00

 

 

(q)           The table set forth in Section 5.03(b) of the Credit Agreement is
hereby amended to read in its entirety as follows:

 

Period

 

Senior Funded Debt to
EBITDA Ratio

 

Restatement Effective Date to and including December 31, 2004

 

2.50:1.00

 

 

 

 

 

January 1, 2005 and thereafter

 

2.00:1.00

 

 

(r)            Section 5.03(e) of the Credit Agreement is hereby amended to read
in its entirety as follows:

 

(e)           Minimum Maintenance Capital Expenditures.  The Borrowers shall
make Maintenance Capital Expenditures to the Casinos in an aggregate amount of
not less than $25,000,000 in each fiscal year of Argosy.

 

(s)           Section 5.03(f) of the Credit Agreement is hereby deleted.

 

(t)            Schedules 4.01(g), 4.01(n) and 4.01(q) to the Credit Agreement
are hereby amended in their entirety to read as set forth on Schedules 4.01(g),
4.01(n) and 4.01(q) hereto.

 

(u)           The last sentence of Section 2 of Exhibit J to the Credit
Agreement is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

Such sale, assignment and delegation shall become effective on the date
designated in Attachment 1 hereto (the “Assignment Effective Date”), which date
shall be, unless the Administrative Agent shall otherwise consent, at least five
(5) Business Days after the date following the date an executed copy of this
Assignment Agreement is delivered to the Administrative Agent in accordance with
Section 3 hereof.

 

5

--------------------------------------------------------------------------------


 

(v)           Section 3 of Exhibit J to the Credit Agreement is hereby amended,
effective as of the Restatement Effective Date, to read in its entirety as
follows:

 

3.             Assignment Effective Notice.  Upon (a) receipt by the
Administrative Agent of a copy of this Assignment Agreement (to each of which is
attached a fully completed Attachment 1), executed by Assignor Lender and
Assignee Lender (and, to the extent required by Section 8.05(c) of the Credit
Agreement, by the Borrowers and the Administrative Agent) and (b) payment to the
Administrative Agent of the registration and processing fee specified in Section
8.05(e) of the Credit Agreement by Assignor Lender, the Administrative Agent
will transmit to the Borrowers, Assignor Lender and Assignee Lender an
Assignment Effective Notice substantially in the form of Attachment 2 hereto,
fully completed (an “Assignment Effective Notice”).

 

(w)          The second sentence of the first paragraph of Attachment 2 to
Exhibit J is hereby amended, effective as of the Restatement Effective Date, to
read in its entirety as follows:

 

The Administrative Agent hereby acknowledges receipt of a completed and fully
executed Assignment Agreement, a copy of which is attached hereto.

 

SECTION 2.         Conditions Precedent to the Effectiveness of this Amendment. 
The effectiveness of the amendments contained in Section 1 above is conditioned
upon, and such amendments shall not be effective until, each of the following
conditions has been satisfied (the first date on which all of the following
conditions have been satisfied being referred to herein as the “Amendment
Effective Date”):

 

(a)           The Administrative Agent shall have received, on behalf of the
Lenders, this Amendment, duly executed and delivered by the Borrowers and the
Administrative Agent.

 

(b)           The Required Lenders shall have approved this Amendment in writing
(the “Written Approval”) and shall have authorized the Administrative Agent to
execute and deliver this Amendment on their behalf.

 

(c)           The Administrative Agent shall have received, on behalf of the
Lenders, copies of (i) corporate, partnership or limited liability company
resolutions of the board of directors, partners or managers of the Borrowers
authorizing and ratifying the transactions contemplated hereby, certified as of
the Amendment Effective Date by the Secretary or an Assistant Secretary of the
Borrowers, and (ii) a good standing certificate for each Borrower from its
jurisdiction of formation.

 

(d)           The representations and warranties set forth in this Amendment
shall be true and correct as of the Amendment Effective Date.

 

(e)           The Borrowers shall have paid to the Administrative Agent, for the
account of each Lender which executes the Written Approval on or prior to April
18, 2003 in accordance with each such Lender’s Proportionate Share, a
non-refundable amendment fee equal to 0.20% of the sum of (i) such Lender’s
Revolving Credit Commitment and (ii) the Effective Amount of such Lender’s Term
Loans.  Such amendment fees shall be fully earned upon becoming due and payable
and shall not be refundable for any reason whatsoever.

 

6

--------------------------------------------------------------------------------


 

SECTION 3.         Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Amendment and to amend
the Credit Agreement in the manner provided in this Amendment, each Borrower
represents and warrants to the Administrative Agent and each Lender as follows:

 

(a)           Power and Authority.  Each Borrower has all requisite corporate or
partnership power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (hereafter referred to as the “Amended
Credit Agreement”).

 

(b)           Authorization of Agreements.  The execution and delivery of this
Amendment by each Borrower and the performance of the Amended Credit Agreement
by each Borrower have been duly authorized by all necessary action, and this
Amendment has been duly executed and delivered by each Borrower.

 

(c)           Enforceability.  Each of this Amendment and the Amended Credit
Agreement constitutes the legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights in general.  The enforceability of the
obligations of each Borrower hereunder is subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

(d)           No Conflict.  The execution and delivery by each Borrower of this
Amendment and the performance by each Borrower of each of this Amendment and the
Amended Credit Agreement do not and will not (i) contravene, in any material
respect, any provision of any law, regulation, decree, ruling, judgment or order
that is applicable to such Borrower or its properties or other assets, (ii)
result in a breach of or constitute a default under the charter, bylaws or other
organizational documents of such Borrower or any material agreement, indenture,
lease or instrument binding upon such Borrower or its properties or other assets
or (iii) result in the creation or imposition of any Liens on its properties
other than as permitted under the Credit Agreement.

 

(e)           Governmental Consents.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
any Borrower of this Amendment.

 

(f)            Representations and Warranties in the Credit Agreement.  Each
Borrower confirms that as of the Amendment Effective Date the representations
and warranties contained in Article IV of the Credit Agreement are (after giving
effect to this Amendment) true and correct in all material respects (except to
the extent any such representation and warranty is expressly stated to have been
made as of a specific date, in which case it shall be true and correct as of
such specific date) and that no Default has occurred and is continuing.

 

(g)           Restricted Subsidiaries.  As of the Amendment Effective Date, the
Borrowers have no Restricted Subsidiaries.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.         Miscellaneous.

 

(a)           Reference to and Effect on the Credit Agreement and the other
Credit Documents.

 

(i)            Except as specifically amended by this Amendment and the
documents executed and delivered in connection herewith, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

 

(ii)           The execution and delivery of this Amendment and performance of
the Amended Credit Agreement shall not, except as expressly provided herein,
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders under, the Credit
Agreement or any of the other Credit Documents.

 

(iii)          Upon the conditions precedent set forth herein being satisfied,
this Amendment shall be construed as one with the Credit Agreement, and the
Credit Agreement shall, where the context requires, be read and construed
throughout so as to incorporate this Amendment.

 

(b)           Expenses.  The Borrower acknowledges that all costs and expenses
of the Administrative Agent incurred in connection with this Amendment will be
paid in accordance with Section 8.02 of the Credit Agreement.

 

(c)           Headings.  Section and subsection headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose or be given any substantive effect.

 

(d)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Transmission by
telecopier of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

(e)           Governing Law.  This Amendment shall be governed by and construed
according to the laws of the State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

 

ARGOSY GAMING COMPANY, a Delaware corporation

 

 

 

By:

   /s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Sr. VP-CFO

 

 

 

ALTON GAMING COMPANY, an Illinois corporation

 

 

 

By:

   /s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

ARGOSY OF IOWA, INC., an Iowa corporation

 

 

 

By:

   /s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

ARGOSY OF LOUISIANA, INC., a Louisiana corporation

 

 

 

By:

   /s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

9

--------------------------------------------------------------------------------


 

 

BELLE OF SIOUX CITY, L.P., an Iowa limited partnership

 

 

 

By:

Iowa Gaming Company, an Iowa corporation

 

Its:

General Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDAM, a Louisiana partnership in commendam

 

 

 

By:

Argosy of Louisiana, Inc., a Louisiana corporation

 

Its:

General Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

By:

Jazz Enterprises, Inc., a Louisiana corporation

 

Its:

Limited Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

10

--------------------------------------------------------------------------------


 

 

CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C., a Louisiana limited liability
company

 

 

 

By:

Argosy Gaming Company, a Delaware corporation

 

Its:

Sole Member

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Sr. VP-CFO

 

 

 

EMPRESS CASINO JOLIET CORPORATION, an Illinois corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

INDIANA GAMING II, L.P., an Indiana limited partnership

 

 

 

By:

Indiana Gaming Holding Company, an Indiana corporation

 

Its:

General Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

THE INDIANA GAMING COMPANY, an Indiana corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

11

--------------------------------------------------------------------------------


 

 

INDIANA GAMING HOLDING COMPANY, an Indiana corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

INDIANA GAMING COMPANY, L.P., an Indiana limited partnership

 

 

 

By:

The Indiana Gaming Company, an Indiana corporation

 

Its:

General Partner

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale Black

 

Title:

Treasurer

 

 

 

IOWA GAMING COMPANY, an Iowa corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R Black

 

Title:

Treasurer

 

 

 

JAZZ ENTERPRISES, INC., a Louisiana corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R Black

 

Title:

Treasurer

 

12

--------------------------------------------------------------------------------


 

 

THE MISSOURI GAMING COMPANY, a Missouri corporation

 

 

 

By:

/s/ Dale R. Black

 

Name:

Dale R Black

 

Title:

Treasurer

 

13

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

14

--------------------------------------------------------------------------------